Title: From John Adams to Joel Barlow, 4 April 1786
From: Adams, John
To: Barlow, Joel


     
      Sir.
      Grosvenor square April 4th. 1786—
     
     I am much obliged to you for your favour of December 12th. 1785, and for the oppertunity of reading the vision of Columbus a Poem of very great Merit— as soon as I had read it, I went out with it to my friend Dr. Price at Newington Green, and left it with him, together with your Letter to him— The Doctor will do you every service in his Power & I will do what may be in mine.
     As the English is very little read in any Country of Europe, except England, a Poem in that Language will never, or at least for many years to come make any fortune in any part of the World except England & America,— In French, if it had the same merit it would sell to some degree every where— I hope that you & your friends Dwight, Trumbull and Humphreys will contribute with other causes

to make our Language more generally Studied— But this must be the work of time— There is not extant a Poem, written by any Englishman now living, that will bear any Comparison, with the Vision of Columbus, or the Conquest of Canaan— There is indeed no very eminent Poet on the stage— Sherriden, Anstey Mason, Hayley, Day & some others have written some things well. As Day & Hayley have been rather favourable to America, it may be proper to consult one of them—
     The Dedication to the King of France, will do it honour in that Kingdom but not in this— It is even questionable whether it would not ruin the sale of it here where alone it can be sold at all, very few Copies will ever be disposed of in france, or any other part of Europe, at least for many years to come. You must consider that the public opinion here is very different from that in America— This Nation is & ever has been profoundly Ignorant of what has happened in America, and all the Channels of information are so stopped up by Influence & Power, that it is utterly impossible to convey the truth to their minds.
     There are some Expressions in the Vision of Columbus which would be adjudged libellous by any Court & Jury in the Kingdom: And the Attorney General, ex officio would think himself bound to prosecute the Printer & Publisher for Example in what you say of Adams, whether you mean John or Samuel, I know not: but as it is left doubtfull it will be here applyed to me, and as I am the public Minister from the U. States here, if I were to be instrumental, or only accessory to the Publication of it for what I know it might produce a Declaration of War. “From all the tyrants guileful plotts the Veil he drew” I have taken the liberty to write guileful, instead of Tyrants, a Word that never has been tolerated in England They never dared even to publish the declaration of Independance without gutting it— The Poem must be revised by somebody who will determine what Corrections of this Sort are indispensable for no Printer will run the risk of a Pillory & Imprisonment for the sake of publishing a Poem that notwithstanding its beauty, harmony & Sublimity, too probably will have a dull sale. Neither America nor her Heroes nor her sages, are popular here, Much otherwise— The United States must encourage their own Poets, as well as Warriors— or they will be discouraged— all Europe is too Jealous of both to do this Duty for us—
     You may depend however upon every thing in my power to do,

and when the Poem is printed, I will consult the Imperial Ambassadors here, to know if a Copy may be presented to each of their sovereigns, without offence. I shall be glad at any time to hear from you & am with great esteem / Yours
     
      J A
     
    